UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/16 Item 1. Schedule of Investments. FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, April 30, 2016 (unaudited) Franklin Floating Rate Master Series % of Net Country Shares Value Assets Common Stocks Broadcasting a Cumulus Media Inc., A United States 934 $ 347 0.00 † Coal & Consumable Fuels a,b Warrior Met Coal LLC, A United States 2,894 291,762 0.02 Health Care Services a New Millennium Holdco Inc United States 65,897 510,702 0.04 Total Common Stocks (Cost $5,928,191) 802,811 0.06 Principal Amount* Corporate Bonds (Cost $192,910) Aerospace & Defense c Erickson Air-Crane Inc., Purchase Price Notes, 6.00%, 11/02/20 United States $ 192,910 155,037 0.01 d Senior Floating Rate Interests Aerospace & Defense CAMP International Holding Co., 2013 Replacement Term Loan, 4.75%, 5/31/19 United States 5,262,752 5,223,282 0.36 Second Lien 2013 Replacement Term Loan, 8.25%, 11/29/19 United States 4,823,723 4,721,219 0.33 Delos Finance S.A.R.L. (ILFC), Loans, 3.50%, 3/06/21 United States 11,910,526 11,971,937 0.83 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 3,923,628 3,678,401 0.26 Term B Loans, 4.50%, 4/09/20 United States 8,590,449 8,128,712 0.56 33,723,551 2.34 Agricultural Products Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.00%, 7/19/21 United States 750,335 730,326 0.05 Airlines Air Canada, Term Loan, 4.00%, 9/26/19 Canada 8,696,401 8,748,040 0.61 e American Airlines Inc., Class B Term Loans, 5.25%, 4/28/23 United States 3,658,355 3,646,922 0.25 Flying Fortress Inc. (ILFC), New Loan, 3.50%, 4/30/20 United States 5,792,164 5,824,746 0.41 U.S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 5,795,327 5,800,154 0.40 24,019,862 1.67 Aluminum Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada 7,879,800 7,851,236 0.54 Apparel Retail Ascena Retail Group Inc., Tranche B Term Loan, 5.25%, 8/21/22 United States 19,896,254 19,607,758 1.36 The Men’s Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 7,167,734 7,042,299 0.49 26,650,057 1.85 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets d Senior Floating Rate Interests (continued) Auto Parts & Equipment Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States $ 5,232,437 $ 5,049,302 0.35 FRAM Group Holdings Inc. (Autoparts Holdings), Term Loan, 7.00%, 7/29/17 United States 15,300,883 13,732,542 0.95 TI Group Automotive Systems LLC, Initial U.S. Term Loan, 4.50%, 6/25/22 United States 20,016,728 20,016,728 1.39 38,798,572 2.69 Broadcasting Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 29,466,782 20,362,784 1.41 Gray Television Inc., Initial Term Loan, 3.938%, 6/13/21 United States 15,169,050 15,205,077 1.06 Term Loan C, 4.25%, 6/13/21. United States 2,817,848 2,833,698 0.20 Media General Inc., Term B Loan, 4.00%, 7/31/20 United States 17,811,272 17,829,083 1.24 Radio One Inc., Term Loan B, 5.14%, 12/31/18 United States 20,346,250 20,486,131 1.42 Sinclair Television Group Inc., Incremental Term Loan B-1, 3.50%, 7/31/21 United States 1,486,645 1,486,645 0.10 78,203,418 5.43 Cable & Satellite CSC Holdings Inc. (Cablevision), Initial Term Loans, 5.00%, 10/09/22. United States 18,774,626 18,889,620 1.31 UPC Financing Partnership, Facility AH, 3.344%, 6/30/21. Netherlands 7,863,263 7,861,156 0.55 Virgin Media Bristol LLC, F Facility, 3.649%, 6/30/23 United States 15,351,034 15,343,834 1.06 42,094,610 2.92 Casinos & Gaming Aristocrat Technologies Inc., First Lien Initial Term Loan, 4.75%, 10/20/21. United States 4,418,898 4,444,368 0.31 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 2,831,279 2,683,523 0.19 Cannery Casino Resorts LLC, f Second Lien Term Loan, PIK, 12.50%, 10/02/19. United States 6,970,389 6,970,389 0.48 Term Loan, 6.00%, 10/02/18 United States 20,812,846 20,743,477 1.44 Jack Ohio Finance LLC, Funded Term B Loans, 5.00%, 6/20/19 United States 17,502,196 16,714,598 1.16 Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20. United States 14,720,200 14,536,197 1.01 66,092,552 4.59 Coal & Consumable Fuels Bowie Resource Holdings LLC, First Lien Initial Term Loan, 8.75%, 8/16/20 United States 16,527,211 14,709,217 1.02 Second Lien Initial Term Loan, 12.50%, 2/16/21 United States 2,232,389 1,875,207 0.13 Foresight Energy LLC, Term Loans, 7.50%, 8/21/20 United States 19,905,314 17,516,677 1.22 Peabody Energy Corp., e Commitment (DIP Facility), 11.50%, 4/18/17 United States 2,189,202 2,194,675 0.15 Term Loan, 4.25%, 9/24/20 United States 44,092,346 19,235,285 1.33 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 3,757,481 2,254,489 0.16 57,785,550 4.01 Commodity Chemicals Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 26,906,474 26,401,977 1.83 |2 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets d Senior Floating Rate Interests (continued) Communications Equipment Ciena Corp., e 2016 Term Loans, 6.00%, 4/25/21 United States $ 1,274,656 $ 1,282,623 0.09 Term Loan, 3.75%, 7/15/19 United States 9,642,100 9,624,022 0.67 CommScope Inc., Tranche 5 Term Loan, 3.828%, 12/29/22 United States 9,411,917 9,439,371 0.65 20,346,016 1.41 Construction & Engineering Ventia Pty. Ltd., Term B Loans, 5.50%, 5/21/22 Australia 1,711,508 1,715,786 0.12 Consumer Electronics e Prime Security Services Borrower LLC, Term B-1 Loans, 7.00%, 5/02/22 United States 2,221,091 2,231,850 0.15 Data Processing & Outsourced Services MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 24,272,476 22,967,830 1.59 Diversified Chemicals The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States 27,732,651 27,108,666 1.88 Ineos U.S. Finance LLC, 2018 Dollar Term Loans, 3.75%, 5/04/18 United States 10,530,857 10,539,324 0.73 OCI Beaumont LLC, Term B-3 Loan, 7.75%, 8/20/19 United States 10,572,446 10,678,170 0.74 48,326,160 3.35 Diversified Metals & Mining FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 Australia 40,433,592 38,265,341 2.66 Electric Utilities Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18. Australia 2,349,968 2,297,094 0.16 Term B Loans, 6.375%, 8/13/19 Australia 35,366,538 34,570,790 2.40 36,867,884 2.56 Forest Products Appvion Inc., Term Loan, 6.25%, 6/28/19 United States 10,064,458 9,624,138 0.67 Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States 13,046,524 13,019,349 0.90 Term Loan C, 8.00%, 5/01/19. United States 21,904,320 21,858,693 1.52 44,502,180 3.09 General Merchandise Stores Dollar Tree Inc., Term B-1 Loans, 3.50%, 3/09/22 United States 3,720,748 3,737,357 0.26 Health Care Equipment Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 9,140,294 8,066,310 0.56 Term Loan, 5.00%, 6/07/19 United States 3,689,344 3,560,216 0.25 Kinetic Concepts Inc., Dollar Term E-1 Loan, 4.50%, 5/04/18 United States 16,460,125 16,474,528 1.14 28,101,054 1.95 |3 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets d Senior Floating Rate Interests (continued) Health Care Facilities Amsurg Corp., Initial Term Loan, 3.50%, 7/16/21 United States $ 14,767,179 $ 14,822,556 1.03 Community Health Systems Inc., 2018 Term F Loans, 3.685% - 3.886%, 12/31/18 United States 30,010,501 29,904,984 2.07 44,727,540 3.10 Health Care Services Cotiviti Corp., Second Lien Initial Term Loan, 8.00%, 5/13/22 United States 9,455,909 9,160,412 0.64 New Millennium Holdco Inc., Closing Date Term Loan, 7.50%, 12/18/20. United States 2,250,065 1,755,050 0.12 10,915,462 0.76 Household Products Spectrum Brands Inc., Initial Term Loans, 3.50%, 6/23/22. United States 5,305,734 5,335,578 0.37 Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 14,687,880 14,398,529 1.00 19,734,107 1.37 Independent Power Producers & Energy Traders Calpine Construction Finance Co. LP, Term B-1 Loan, 3.00%, 5/03/20 United States 7,600,494 7,473,817 0.52 Term B-2 Loan, 3.25%, 1/31/22 United States 2,244,485 2,210,818 0.15 Calpine Corp., Term Loan (B5), 3.50%, 5/27/22 United States 6,314,896 6,275,920 0.44 Term Loan (B6), 4.00%, 1/15/23 United States 4,987,500 4,979,709 0.35 Term Loan B3, 4.00%, 10/09/19 United States 511,450 511,823 0.03 Term Loan B4, 4.00%, 10/31/20 United States 7,102,847 7,105,070 0.49 28,557,157 1.98 Industrial Machinery Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States 6,510,302 6,380,096 0.44 Second Lien Initial Term Loan, 8.50%, 6/20/22. United States 9,715,882 9,261,276 0.64 Generac Power Systems Inc., Term Loans, 3.50%, 5/31/20 United States 1,921,985 1,915,978 0.13 Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20. United States 20,659,766 19,643,988 1.37 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 20,353,196 15,977,259 1.11 WireCo Worldgroup Inc., Term Loan, 6.00%, 2/15/17 United States 1,652,211 1,634,656 0.12 54,813,253 3.81 Integrated Telecommunication Services Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 24,439,245 22,979,000 1.60 Windstream Corp., Tranche B-5 Term Loan, 3.50%, 8/08/19 United States 6,756,604 6,683,410 0.46 Zayo Group LLC, 2021 Term Loans, 3.75%, 5/06/21 United States 7,163,147 7,169,544 0.50 36,831,954 2.56 Internet Software & Services BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 20,138,694 17,445,144 1.21 |4 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets d Senior Floating Rate Interests (continued) Investment Banking & Brokerage Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States $ 4,681,338 $ 4,692,068 0.33 IT Consulting & Other Services Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 11,214,957 10,037,387 0.70 Leisure Facilities 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 14,829,127 14,384,254 1.00 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 28,125,122 27,632,932 1.92 g Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 13,485,464 6,203,313 0.43 48,220,499 3.35 Marine Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 17,433,667 15,428,795 1.07 Metal & Glass Containers CD&R Millennium U.S. Acquico LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States 9,037,800 8,179,209 0.57 Movies & Entertainment Regal Cinemas Corp., Term Loan, 3.75%, 4/01/22 United States 4,587,770 4,612,502 0.32 Zuffa LLC, Initial Term Loan, 3.75%, 2/25/20 United States 2,976,906 2,959,232 0.21 7,571,734 0.53 Oil & Gas Equipment & Services g McDermott Finance LLC, Term Loan, 5.25%, 4/16/19. United States 3,974,588 3,837,962 0.27 Oil & Gas Exploration & Production g Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 25,126,172 18,970,260 1.32 h Samson Investment Co., Second Lien Tranche I Term Loan, 6.50%, 9/25/18 United States 9,960,000 157,696 0.01 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 20,792,550 16,426,115 1.14 35,554,071 2.47 Oil & Gas Storage & Transportation OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 9,033,283 8,671,951 0.60 OSG International Inc., Initial Term Loan, 5.75%, 8/05/19 . United States 9,330,350 9,237,047 0.64 17,908,998 1.24 Packaged Foods & Meats AdvancePierre Foods Inc., Second Lien Term Loans, 9.50%, 10/10/17. United States 9,884,439 9,878,261 0.69 B&G Foods Inc., Tranche B Term Loan, 3.75% - 5.50%, 11/02/22 United States 2,249,496 2,261,798 0.16 CSM Bakery Supplies LLC, Second Lien Term Loan, 8.75%, 7/03/21 United States 4,346,846 4,086,035 0.28 JBS USA LLC, Incremental Term Loan, 3.75%, 9/18/20 United States 3,710,526 3,719,803 0.26 Initial Term Loan, 3.75%, 5/25/18 United States 73,517 73,563 0.00 Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 5,934,296 5,970,769 0.41 25,990,229 1.80 |5 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets d Senior Floating Rate Interests (continued) Paper Packaging Coveris Holdings SA, Term B-1 Loans, 4.50%, 5/08/19 Luxembourg $ $ Personal Products FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States Pharmaceuticals Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 3.75%, 9/25/22 United States Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 3.435%, 2/27/21 United States Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 4.75%, 12/11/19 United States Series D-2 Tranche B Term Loan, 4.50%, 2/13/19 United States Series F-1 Tranche B Term Loan, 5.00%, 4/01/22 United States Publishing Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States Semiconductor Equipment e MKS Instruments Inc., Term Loan, 6.50%, 4/29/23. United States Semiconductors Avago Technologies Cayman Finance Ltd., Term B-1 Dollar Loans, 4.25%, 2/01/23. United States M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States NXP BV/NXP Funding LLC, Tranche B Loan, 3.75%, 12/07/20 United States ON Semiconductor Corp., Closing Date Term Loans, 5.25%, 3/31/23 United States Specialized Consumer Services Travelport Finance Luxembourg S.A.R.L., Initial Term Loan, 5.75%, 9/02/21 Luxembourg Specialty Chemicals Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, 3.75%, 2/01/20 United States Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20. United States Tranche B Term Loan, 4.25%, 7/19/19 United States Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.75%, 7/31/22. United States |6 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets d Senior Floating Rate Interests (continued) Specialty Stores 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 . United States $ $ BJs Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 United States Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States Jo-Ann Stores Inc., Term B Loan, 4.00%, 3/16/18 United States PetSmart Inc., Term Loans, 4.25%, 3/10/22 United States Systems Software Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 . United States Technology Hardware, Storage & Peripherals e Western Digital Corp., U.S. Term B Loan, 8.00%, 4/29/23 . United States Tires & Rubber The Goodyear Tire & Rubber Co., Second Lien Loans, 3.75%, 4/30/19 United States Trucking Hertz Corp., Tranche B-1 Term Loan, 3.75%, 3/11/18 United States Tranche B-2 Term Loan, 3.00%, 3/11/18 United States Total Senior Floating Rate Interests (Cost $1,415,035,981) Asset-Backed Securities Other Diversified Financial Services i Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States d,i Atrium IX, 9A, C, 144A, FRN, 3.886%, 2/28/24 United States d,i Ballyrock CLO LLC, 2014-1A, B, 144A, FRN, 3.834%, 10/20/26 United States d,i Carlyle Global Market Strategies CLO Ltd., 2014-4A, C, 144A, FRN, 3.778%, 10/15/26 United States d,i Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 3.234%, 1/27/25 United States 2014-2A, B, 144A, FRN, 3.633%, 10/18/26 United States d,i Cent CLO LP, 2013-17A, D, 144A, FRN, 3.616%, 1/30/25 United States 2014-22A, B, 144A, FRN, 3.82%, 11/07/26 United States d,i Cumberland Park CLO Ltd., 2015-2A, C, 144A, FRN, 3.484%, 7/20/26. United States d,i Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.078%, 7/15/26 United States 2014-1A, B, 144A, FRN, 2.678%, 7/15/26 United States 2014-1A, C, 144A, FRN, 3.628%, 7/15/26 United States i Emerson Park CLO Ltd., 2013-1A, C2, 144A, 5.64%, 7/15/25 United States i Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24. United States d,i Limerock CLO III LLC, 2014-3A, B, 144A, FRN, 3.834%, 10/20/26 United States |7 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets Asset-Backed Securities (continued) Other Diversified Financial Services (continued) d,i Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.528%, 4/15/24 United States 800,000 $ 799,312 0.06 2013-2A, B, 144A, FRN, 3.318%, 4/25/25 United States 800,000 778,192 0.05 d,i Ziggurat CLO I Ltd., 2014-1A, C, 144A, FRN, 3.733%, 10/17/26 United States 480,000 471,293 0.03 Total Asset-Backed Securities (Cost $30,580,818) 30,253,992 2.10 Total Investments before Short Term Investments (Cost $1,451,737,900) 1,358,293,286 94.29 |8 FRANKLIN FLOATING RATE MASTER TRUST Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets Short Term Investments (Cost $77,988,777) Repurchase Agreements j Joint Repurchase Agreement, 0.282%, 5/02/16 (Maturity Value $77,990,609) BNP Paribas Securities Corp. (Maturity Value $28,539,883) Deutsche Bank Securities Inc. (Maturity Value $9,494,577) HSBC Securities (USA) Inc. (Maturity Value $35,675,244) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $4,280,905) Collateralized by U.S. Government Agency Securities, 0.00% - 5.50%, 5/02/16 - 2/26/21; U.S. Government Agency Securities, Strips, 6/01/17; and U.S. Treasury Note, 0.625% - 1.625%, 12/31/16 - 2/28/21 (valued at $79,569,209) United States 77,988,777 $ 77,988,777 5.42 Total Investments (Cost $1,529,726,677) 1,436,282,063 99.71 Other Assets, less Liabilities 4,244,836 0.29 Net Assets $ 1,440,526,899 100.00 See Abbreviations on page 17. †Rounds to less than 0.01% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. d The coupon rate shown represents the rate at period end. e A portion or all of the security purchased on a delayed delivery basis. f Income may be received in additional securities and/or cash. g At April 30, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. h Defaulted security or security for which income has been deemed uncollectible. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At April 30, 2016, the aggregate value of these securities was $30,253,992, representing 2.10% of net assets. j Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At April 30, 2016, all repurchase agreements had been entered into on April 29, 2016. |9 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2016 (unaudited) Franklin Lower Tier Floating Rate Fund Country Principal Amount Value a Senior Floating Rate Interests 94.5% Aerospace & Defense 2.7% b Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States $ 12,718,060 $ 11,923,182 Auto Parts & Equipment 9.7% FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 11.00%, 1/29/18 United States 14,535,866 9,884,389 Term Loan, 7.00%, 7/29/17 United States 36,004,954 32,314,446 42,198,835 Casinos & Gaming 11.9% Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 19,856,718 18,820,455 c Cannery Casino Resorts LLC, Second Lien Term Loan, PIK, 12.50%, 10/02/19 United States 14,259,198 14,259,198 Jack Ohio Finance LLC, Funded Term B Loans, 5.00%, 6/20/19 United States 19,578,075 18,697,061 51,776,714 Coal & Consumable Fuels 5.6% Foresight Energy LLC, Term Loans, 7.50%, 8/21/20 United States 6,868,410 6,044,201 Peabody Energy Corp., Term Loan, b 10.00%, 4/18/17 United States 4,798,677 4,810,674 4.25%, 9/24/20 United States 23,451,844 10,230,867 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 5,443,807 3,266,284 24,352,026 Forest Products 12.6% Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States 28,294,033 28,235,096 Term Loan C, 8.00%, 5/01/19 United States 27,058,340 27,001,978 55,237,074 Health Care Equipment 3.3% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 16,315,285 14,398,239 Health Care Services 0.7% b Cotiviti Corp., Second Lien Initial Term Loan, 8.00%, 5/13/22 United States 3,378,164 3,272,596 Industrial Machinery 3.7% b Alfred Fueling Systems Inc. (Wayne Fueling), Second Lien Initial Term Loan, 8.50%, 6/20/22 United States 16,857,767 16,068,992 IT Consulting & Other Services 6.7% Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 32,828,406 29,381,424 Leisure Facilities 1.9% d Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 17,911,144 8,239,126 Metal & Glass Containers 1.0% CD&R Millennium U.S. AcquiCo LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States 4,720,613 4,272,154 Oil & Gas Exploration & Production 8.8% b,d Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 4,000,000 3,020,000 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 45,006,528 35,555,157 38,575,157 Packaged Foods & Meats 4.5% AdvancePierre Foods Inc., Second Lien Term Loans, 9.50%, 10/10/17 United States 16,605,236 16,594,858 CSM Bakery Supplies LLC, Second Lien Term Loan, 8.75%, 7/03/21 United States 3,314,718 3,115,835 19,710,693 Specialty Chemicals 5.8% HII Holding Corp., Second Lien Term Loan, 9.75%, 12/21/20 United States 9,477,092 9,074,316 Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 15,510,000 14,656,950 Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.75%, 7/31/22 United States 1,840,400 1,668,630 25,399,896 Specialty Stores 14.7% b 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States 15,116,009 9,768,721 BJ's Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 United States 21,244,671 20,660,443 Quarterly Statement of Investments | See Notes to Statements of Investments. 10 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2016 (unaudited) (continued) Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States Systems Software 0.9% Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 United States Total Senior Floating Rate Interests (Cost $417,734,704) Other Assets, less Liabilities 5.5% Net Assets 100.0% $ a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c Income may be received in additional securities and/or cash. d At April 30, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. A BBREVIATIONS Selected Portfolio PIK - Payment-In-Kind 11 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2016 (unaudited) Franklin Middle Tier Floating Rate Fund Country Principal Amount* Value a Senior Floating Rate Interests 90.3% Aerospace & Defense 1.3% b Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States $ Broadcasting 3.3% Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States Casinos & Gaming 10.3% Cannery Casino Resorts LLC, Term Loan, 6.00%, 10/02/18 United States Commodity Chemicals 8.7% Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States Consumer Electronics 0.3% b Prime Security Services Borrower LLC, Term B-1 Loans, 7.00%, 5/02/22 United States Diversified Chemicals 1.9% b OCI Beaumont LLC, Term B-3 Loan, 7.75%, 8/20/19 United States Electric Utilities 1.9% Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia Term B Loans, 6.375%, 8/13/19 Australia Forest Products 4.9% Appvion Inc., Term Loan, 6.25%, 6/28/19 United States Industrial Conglomerates 4.6% Sensus USA Inc., Term Loan, 6.50%, 4/05/23 United States Industrial Machinery 13.6% Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia Internet Software & Services 4.7% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States Oil & Gas Exploration & Production 1.1% b,c Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States Personal Products 16.5% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States Publishing 4.3% Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States Semiconductor Equipment 0.3% b MKS Instruments Inc., Term Loan, 6.50%, 4/29/23 United States Semiconductors 2.8% ON Semiconductor Corp., Closing Date Term Loans, 5.25%, 3/31/23 United States Specialized Consumer Services 4.3% Travelport Finance Luxembourg S.A.R.L., Initial Term Loan, 5.75%, 9/02/21 Luxembourg Specialty Chemicals 2.3% Nexeo Solutions LLC, Term B-1 Loan, 5.00%, 9/08/17 United States Term B-3 Loan, 5.00%, 9/08/17 United States b Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States Specialty Stores 1.9% b 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States Technology Hardware, Storage & Peripherals 1.3% b Western Digital Corp., U.S. Term B Loan, 6.25%, 4/29/23 United States Total Senior Floating Rate Interests (Cost $327,504,911) Quarterly Statement of Investments | See Notes to Statements of Investments. 12 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2016 (unaudited) (continued) Short Term Investments (Cost $4,080,823) 1.2% a Senior Floating Rate Interests 1.2% Industrial Machinery 1.2% b WireCo Worldgroup Inc., Term Loan, 6.00%, 2/15/17 United States Total Investments (Cost $331,585,734) 91.5% Other Assets, less Liabilities 8.5% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c At April 30, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. 13 Franklin Floating Rate Master Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of three separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates market value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are 14 discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Certain or all Funds entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. The Funds did not hold any credit default swap contracts at period end. The following funds have invested in derivatives during the period. Franklin Floating Rate Master Series  Swaps 4. INCOME TAXES At April 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: 15 Franklin Floating Franklin Lower Franklin Middle Rate Master Tier Floating Tier Floating Series Rate Fund Rate Fund Cost of investments $ 1,529,554,328 $ 417,737,362 $ 331,575,861 Unrealized appreciation $ 7,912,298 $ 8,554,912 $ 2,884,454 Unrealized depreciation (101,184,563 ) (13,567,696 ) (15,298,505 ) Net unrealized appreciation (depreciation) $ (93,272,265 ) $ (5,012,784 ) $ (12,414,051 ) 5. RESTRICTED SECURITIES At April 30, 2016, the following fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value Franklin Floating Rate Master Series 2,894 Warrior Met Coal LLC, A (Value is 0.02% of Net Assets) 3/31/16 $ 5,526,953 $ 291,762 6. UNFUNDED LOAN COMMITMENTS Certain or all Funds enter into certain credit agreements, all or a portion of which may be unfunded. The Funds are obligated to fund these loan commitments at the borrowers’ discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statements of Investments. At April 30, 2016, unfunded commitments were as follows: Unfunded Borrower Commitment Franklin Floating Rate Master Series BMC Softw are Finance Inc., Initial U.S. Revolving Commitment, 9/10/18 $ 6,000,000 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) 16 The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2016, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Floating Rate Master Series Assets: Investments in Securities: Equity Investments: a Coal & Consumable Fuels $ - $ - $ 291,762 $ 291,762 Health Care Services - 510,702 - 510,702 All Other Equity Investments b 347 - - 347 Corporate Bonds - - 155,037 155,037 Senior Floating Rate Interests - 1,327,081,446 - 1,327,081,446 Asset-Backed Securities - 30,253,992 - 30,253,992 Short Term Investments - 77,988,777 - 77,988,777 Total Investments in Securities $ 347 $ 1,435,834,917 $ 446,799 $ 1,436,282,063 Liabilities: Other Financial Instruments: Unfunded Loan Commitments $ - $ 50,743 $ - $ 50,743 Franklin Lower Tier Floating Rate Fund Assets: Investments in Securities: Senior Floating Rate Interests $ - $ 412,724,578 $ - $ 412,724,578 Franklin Middle Tier Floating Rate Fund Assets: Investments in Securities: Senior Floating Rate Interests $ - $ 315,076,912 $ - $ 315,076,912 Short Term Investments - 4,084,898 - 4,084,898 Total Investments in Securities $ - $ 319,161,810 $ - $ 319,161,810 a Includes common stocks. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation FRN - Floating Rate Note PIK - Payment-in-kind For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. 17 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief
